ICJ_030_ATILO-UNESCO_UNESCO_NA_1956-10-23_ADV_01_NA_03_FR.txt. TI4

OPINION INDIVIDUELLE DE SIR MUHAMMAD
ZAFRULLA KHAN
[Traduction ]

Je suis d’accord, d’une façon générale, avec le raisonnement de
ceux de mes collégues qui estiment que la Cour ne devrait pas rendre
un avis en cette affaire. Je désire cependant énoncer brièvement la
principale considération qui, à mon sens, aurait dû empêcher la
Cour de rendre un avis.

La Cour est un organe judiciaire et, même dans l'exercice de sa
fonction consultative, elle doit se conformer aux exigences de son
caractère judiciaire.

Le caractère judiciaire de la fonction que la Cour est appelée à
remplir exige notamment que les deux parties directement affectées
par les procédures qui se déroulent devant elle soient; à tous égards,
en position d'égalité, y compris au point de vue de l'exposé de leurs
vues et de leurs arguments devant la Cour.

Dans le cas actuel, par le jeu du Statut et du Règlement de la
Cour, l'Unesco est autorisée à présenter ses vues par écrit et a déve-
lopper des conclusions orales devant la Cour. Les fonctionnaires
intéressés n’en ont pas le droit.

On a tenté de surmonter cette difficulté en adoptant une procé-
dure par laquelle les observations des fonctionnaires ont été mises
à la disposition de la Cour par l'intermédiaire de l'Unesco et en
renonçant à la procédure orale. L'une et l’autre de ces méthodes
prêtent à de sérieuses objections et, en tout cas, leur adoption même
n’a pas placé les parties dans une position d'égalité complète.

Il est vrai qu’on n’a soulevé aucune objection à l'adoption de
cette procédure pour le compte des fonctionnaires intéressés, mais
cela ne dispense pas pour autant la Cour de la responsabilité de
s’assurer que les parties directement affectées par le résultat de la
procédure devant elle sont placées en position d'égalité complète.
Une procédure d’après laquelle l’une des parties intéressées de façon
vitale aux résultats de la procédure ne peut faire connaître ses vues
à la Cour que par la faveur de son adversaire et par l'intermédiaire
de celui-ci ne mérite guère d’être définie comme une procédure judi-
ciaire. A mon avis, la Cour ne devrait pas favoriser l'adoption d’une
telle procédure.

En se passant de la procédure orale, la Cour s’est privée d'un
moyen d'obtenir une aide utile dans l'exercice de l’une de ses fonc-
tions judiciaires. On n’a pas renoncé à la procédure orale parce que
la Cour a considéré que, par ce moyen, elle ne pouvait recevoir
aucune assistance, mais parce qu’il n’y avait pas de moyen de redres-
ser l'inégalité des parties au point de vue de la procédure orale.

Bien que la Cour eût fait savoir qu’elle avait décidé de renoncer
à la procédure orale, tout Etat ou organisation internationale admis

AI
OPIN. INDIV. DE SIR M. ZAFRULLA KHAN (AVIS 23 X 56) 115

à comparaître devant la Cour pouvait, aux termes de l’article 66,
paragraphe 2, du Statut, solliciter de la Cour une audience orale. Si
pareille demande s'était présentée, la Cour se serait trouvée en face
d’un dilemme. I eût été difficile de rejeter la demande. L’accorder
aurait signifié que la Cour se serait par là mise dans l'impossibilité
de rendre un avis. Si la Cour peut rendre un avis dans l'affaire
actuelle, c’est qu'elle n’a reçu aucune demande d’audience orale.
Cela signifie que, dans des hypothèses comme le cas actuel, un seul
Etat ou une seule organisation internationale ayant reçu notification
en vertu du paragraphe 2 de l’article 66, peut exercer un veto sur
l'autorité de la Cour de rendre un avis. Selon mon humble opinion,
la Cour ne devrait pas répondre à une demande d’avis consultatif
dans un cas où il est nécessaire de recourir à de tels procédés et à de
tels artifices.

(Signé) ZAFRULLA KHAN.

42
